                                                       DOCKET
           Case 1:18-cr-00570-RA Document 52 Filed 05/18/20   AND
                                                            Page 1 ofFILE
                                                                       1



                                      Giorgi Buleishvili
                        CLINTON COUNTY CORRECTIONAL FACILITY
                                58 PINE MOUNTAIN ROAD
                                 MCELHATTAN, PA 17748




U.S. District Court Ronnie Abrams
Thurgood Marshall United States Courthouse
40 Foley Square New York, NY 10007

RE: Response to Order Dated 4.27.20
    14-CR-773

Dear District Court Ronnie Abrams:

       I am detained by the immigration authorities at Clinton County
Correctional Facility. We do not have access to email. I asked my
immigration attorney Paul Grotas to read me the Court’s Order and to
help me with this request for counsel, which I have asked him to
submit to the Court on my behalf.

I do not know whether I should pursue this claim for permission to
file a late notice of appeal, as a claim for habeas corpus relief, as
I do not understand the implications of that for my current
immigration matter. I feel that I cannot make this important and
significant decision without advice from an experienced federal
criminal appellate attorney. My immigration attorney cannot advise me
on these issues and unfortunately I cannot afford to retain appellate
counsel. I respectfully request that the Court please appoint counsel
to consult with me on the issue posed by the Court and to respond to
the Court's inquiry. I very much appreciate the Court's analysis and
helpful guidance and would like to respond in a manner that makes most
sense, given my situation.

Thank you very much,

/s Giorgi Buleishvili
Giorgi Buleishvili
